DETAILED ACTION
This office action response the amendment application on 01/08/2021.
Claims 1-3, 6-8, 11-13, 16-18, and 21-28 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on March 10, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 30 January, 2020.  Claims 1, 6,
11, 16, 22, 24, 26 and 28 have been amended.  Claims 2, 4-5, 7, 9-10, 12, 14-15, 17, and 19-20 have been withdrawn from consideration.  Claims 1, 3, 6, 8, 11, 13, 16, 18 and 21-28 are pending and have been considered below.
Response to Arguments
Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant submits that amended claims 1, 6, 11 and 16 particularly points out and distinctly claims the subject matter which applicant regards as the invention. The rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to 
Applicant’s arguments with respect to claims 1, 6, 11 and 16 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-18, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. Patent Application Publication No. 2018/0116000), (“Ly”, hereinafter), in view of LIU et al. (U.S. Patent Application Publication No. 2019/0334751), (“Liu”, hereinafter), having an earlier falling date . 
As per Claim 11, Ly discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver ([see, e.g., a receiver 710 and transmitter 730, [0079], and Fig. 7]); and at least one processor connected to the transceiver ([see, e.g., a processor connected with a receiver 710 and transmitter 730, [0079], and Fig. 7]), wherein the at least one processor is configured to control the transceiver to:
 receive, from a base station, system information for indicating a waveform of an uplink message ([see, e.g., UEs receiving the system information include just a CP-OFDM waveform, [0006, 0062-0064], and Fig. 5]);
transmit, to the base station, a random access preamble signal ([see, e.g., a transmitted message (Msg1) including a RACH preamble, [0064-0065], and Fig. 5]); 
receive, from the base station, a random access response ([see, e.g., a response to detecting the RACH preamble transmitted at 530, [0065-0066], and Fig. 5]); and 
wherein the waveform comprises one of a cyclic prefix (CP)-orthogonal frequency division multiplexing (OFDM) waveform and a discrete Fourier transform (DFT)-spread (s)-OFDM waveform ([see, e.g., receive a DFT-s-OFDM receive capability and a CP-OFDM waveform, [0072], and Fig. 5-6]), 
wherein the DFT-s OFDM waveform is indicated by DFT-s OFDM information included in the system information ([see, e.g., transmit the message at 630 in accordance with a predetermined uplink resource assignment (e.g., a CP-OFDM 
wherein the CP-OFDM waveform is indicated by an absence of the DFT-s OFDM information ([see, e.g., allow a network access device to support only a CP-OFDM waveform receive capability, [0006, 0077, 0091], and Fig. 5-6]).  
Ly doesn’t appear explicitly disclose:  transmit, to the base station, the uplink message and a demodulation reference signal (DMRS) based on the waveform.
However, Liu discloses transmit, to the base station, the uplink message and a demodulation reference signal (DMRS) based on the waveform ([see, e.g., the UE may send the reference signal on the corresponding resource element based on a waveform scheduled by the network device, the reference signal includes a DMRS, a channel state information-reference signal (CSI-RS), and a sounding reference signal (SRS).  [0059], and machine translation, pages 18-19]).  
  In view of the above, having the system of Ly and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ly as taught by Liu. The motivation for doing so would have been to provide the OFDM waveform corresponds to reference signals transmitted through the antenna ports results reduce a resource scheduling granularity, and improve scheduling flexibility (Liu, ¶ [0013]).
As per Claim 1, is the method claim corresponding to the apparatus claim 11 that has been rejected above.  Applicant attention is directed to the rejection of claim 
As per Claims 3, 8, 13, and 18, Ly further discloses wherein the system information includes random access channel (RACH) configuration for the random access preamble signal ([see, e.g., a response to detecting the RACH preamble transmitted at 530, [0065-0066], and Fig. 5]), 
wherein the random access response includes uplink grant for the uplink message, and wherein the waveform is cell-specifically determined ([see, e.g., in response to detecting the RACH preamble transmitted at 530, an uplink grant (e.g., a grant of transmission resources on a physical uplink shared channel (PUSCH)), [0066], and Fig. 5]).  
As per Claim 16, Ly discloses a base station in a wireless communication system ([see, e.g., an apparatus 905 for use in wireless communication, [00495], and Fig. 9]), the base station comprising: 
a transceiver ([see, e.g., a receiver 910 and transmitter 930, [0095], and Fig. 9]); and 
at least one processor connected to the transceiver ([see, e.g., a processor communicating with the receiver 910 and transmitter 930, [0095], and Fig. 9]), wherein the at least one processor is configured to control the transceiver to:
transmit, to a terminal, system information for indicating a waveform of an uplink message ([see, e.g., UEs receiving the system information include just a CP-OFDM waveform, [0062-0064], and Fig. 5]); 

transmit, to the terminal, a random access response ([see, e.g., a response to detecting the RACH preamble transmitted at 535, [0065-0066], and Fig. 5]); and 
wherein the waveform comprises one of a cyclic prefix (CP)-orthogonal frequency division multiplexing (OFDM) waveform and a discrete Fourier transform (DFT)-spread (s)-OFDM waveform ([see, e.g., receive a DFT-s-OFDM receive capability and a CP-OFDM waveform, [0072], and Fig. 5-6]), 
wherein the DFT-s OFDM waveform is indicated by DFT-s OFDM information included in the system information ([see, e.g., transmit the message at 630 in accordance with a predetermined uplink resource assignment (e.g., a CP-OFDM waveform resource assignment or a DFT-s -OFDM waveform assignment, [0072-0073], and Fig. 5-6]), and 
wherein the CP-OFDM waveform is indicated by an absence of the DFT-s OFDM information ([see, e.g., allow a network access device to support only a CP-OFDM waveform receive capability, [0006, 0077, 0091], and Fig. 5-6]).  
   Ly doesn’t appear explicitly disclose:  receive, from the terminal, the uplink message and a demodulation reference signal (DMRS) based on the waveform.
  However, Liu discloses receive, from the terminal, the uplink message and a demodulation reference signal (DMRS) based on the waveform ([see, e.g., the UE may receive the reference signal on the corresponding resource element based on a waveform scheduled by the network device, the reference signal includes a DMRS, a 
  In view of the above, having the system of Ly and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ly as taught by Liu. The motivation for doing so would have been to provide the OFDM waveform corresponds to reference signals transmitted through the antenna ports results reduce a resource scheduling granularity, and improve scheduling flexibility (Liu, ¶ [0013]).
As per Claim 6, is the method claim corresponding to the apparatus claim 16 that has been rejected above.  Applicant attention is directed to the rejection of claim 16.  Claim 6 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 16.
As per Claims 21, 23, 25, 27,  Ly further discloses wherein the uplink message is generated based on a DFT spreading if the waveform comprises the DFT-s OFDM waveform ([see, e.g., the UE 515 may transmit the message at 530 in accordance with a predetermined uplink resource assignment (e.g., a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform assignment, [0065-0066], and Fig. 5]), and wherein the uplink message is generated without the DFT spreading if the waveform comprises the CP-OFDM waveform ([see, e.g., in response to detecting the RACH preamble transmitted at 530, an uplink grant (e.g., a grant of transmission resources on a physical uplink shared channel (PUSCH)), [0066], and Fig. 5]). 
As per Claim 22, 24, 26, 28, Ly appears to be silent to the instant claim, however Liu further discloses wherein the at least one processor is further configured to control the transceiver to transmit ([see, transceiver 1801 of the UE, Fig. 18]), to the base station, at least one demodulation reference signal with the uplink message ([see, e.g., the UE send the reference signal to the network device, the reference signal includes a DMRS, [0059], and machine translation, pages 18-19]), and wherein the at least one demodulation reference signal is generated based on the waveform ([see, e.g., the reference signal includes a DMRS, wherein a reference signal on a corresponding resource element based on a waveform scheduled [0059], and machine translation, pages 18-19]).
 In view of the above, having the system of Ly and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ly as taught by Liu. The motivation for doing so would have been to provide the OFDM waveform corresponds to reference signals transmitted through the antenna ports results reduce a resource scheduling granularity, and improve scheduling flexibility (Liu, ¶ [0013]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU D BELETE/Examiner, Art Unit 2468    
/PARTH PATEL/Primary Examiner, Art Unit 2468